Citation Nr: 9914961	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether a timely substantive appeal was received with respect 
to a September 15, 1994, decision by the RO.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from January 21, 1946, to 
January 24, 1949, and from January 26, 1949, to March 31, 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by the RO.


FINDINGS OF FACT

1.  By a decision entered on September 15, 1994, the RO 
denied a claim for VA disability compensation benefits.  The 
RO notified the veteran of its decision, and of his appellate 
rights, by a letter dated on September 16, 1994.

2.  On August 14, 1995, the RO received a written statement 
from the veteran indicating that he was "working on an 
appeal" of the RO's September 1994 decision.  The veteran 
requested an extension of time for filing an appeal, until 
November 16, 1995.

3.  On August 25, 1995, the RO contacted the veteran's 
representative and informed the representative that a notice 
of disagreement (NOD) with respect to the RO's September 1994 
decision had not yet been received.  The RO notified the 
representative that the veteran had until September 16, 1995, 
to submit a NOD.

4.  On August 31, 1995, the RO received a written statement 
from the veteran in which he expressed his disagreement with 
the RO's September 1994 decision.  The veteran again 
requested that he be given until November 16, 1995, to 
complete his appeal.

5. On September 15, 1995, the RO furnished the veteran a 
statement of the case (SOC).  In an associated cover letter, 
the RO explained to the veteran that, in order to complete 
his appeal, he needed to submit a formal appeal, or a request 
for an extension of time for the filing of a formal appeal, 
within 60 days.  The RO further informed the veteran that if 
it did not hear from him within that period, his case would 
be closed.

6.  No further statements or submissions pertaining to the 
veteran's appeal were thereafter received by VA until 
Wednesday, November 15, 1995.  On that day, a VA Form 9, 
dated on November 15, 1995, was received from the veteran by 
facsimile transmission.

7.  On November 17, 1995, the RO received the original of the 
veteran's November 15, 1995, substantive appeal by mail.  The 
postmark is not of record.


CONCLUSION OF LAW

A timely substantive appeal was not received with respect to 
the RO's decision of September 15, 1994.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303, 20.305, 20.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he timely filed a substantive 
appeal with respect to a decision by the RO, entered on 
September 15, 1994, which denied a claim for VA disability 
compensation benefits.  He maintains that he requested an 
extension of time, until November 16, 1995, to file his 
appeal, and that the RO received his substantive appeal prior 
to that date, on November 15, 1995.

An appeal to the Board is initiated by filing a NOD.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201 (1998).  Then, after a SOC is issued, the appeal is 
completed by filing a substantive appeal.  38 U.S.C.A. 
§§ 7105(a), 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202 
(1998). 

A substantive appeal can be set forth on VA Form 9 ("Appeal 
to Board of Veterans' Appeals") or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction (AOJ).  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1998).  
If the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
See also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992).  Cf.  Rowell v. 
Principi, 4 Vet. App. 9 (1993).

With regard to extensions of time, VA regulations provide 
that the period for filing a substantive appeal may be 
extended for good cause.  38 C.F.R. § 20.303 (1998).  The 
request for such an extension must be in writing, and must be 
made prior to the expiration of the time limit for filing 
which would otherwise apply.  Id.

In computing the time limit for the filing of a substantive 
appeal, the first day of the specified period is excluded and 
the last day included.  38 C.F.R. § 20.305(b) (1998).  Where 
the time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday is included in the 
computation.  Id.  See 38 C.F.R. § 20.306 (1998).

A substantive appeal postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  38 C.F.R. § 20.305(a) (1998).  In the event that the 
postmark is not of record, VA regulations provide that the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  Id.  In calculating 
the five-day period, Saturdays, Sundays, and legal holidays 
are excluded.  Id.

Applying the foregoing law and regulations to the facts of 
the present case, the Board finds that the veteran did not 
timely file a substantive appeal with regard to the RO's 
September 15, 1994, decision.  The record shows that the 
veteran was notified of the RO's September 1994 decision, and 
of his appellate rights, by letter dated September 16, 1994.  
A NOD was received on August 31, 1995, and the RO mailed a 
SOC to the veteran with respect to the matter appealed on 
September 15, 1995.  However, no substantive appeal was 
thereafter received within 60 days.  (A VA Form 9 was 
received from the veteran on Wednesday, November 15, 1995, 
one day after the expiration of the 60-day period.)

The record shows that the veteran on two occasions requested 
that he be given until November 16, 1995, to file his appeal.  
The first request, received at the RO on August 14, 1995, 
predated the receipt of his NOD.  Consequently, and in view 
of the fact that only the time for filing a substantive 
appeal, and not a NOD, can be extended under 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 20.303, the RO, on August 25, 1995, 
contacted the veteran's representative and informed the 
representative that a NOD with respect to the RO's September 
1994 had not yet been received, and that the veteran had 
until September 16, 1995, to submit one.  Subsequently, on 
August 31, 1995, the RO received a written statement from the 
veteran in which he expressed his disagreement with the RO's 
September 1994 decision, and requested for a second time that 
he be given until November 16, 1995, to complete his appeal.  
This second request for extension, like the first, was made 
before a SOC had been issued and, therefore, before the 
expiration date of the ordinary 60-day period for filing a 
substantive appeal had been established.

On September 15, 1995, the RO furnished the veteran a SOC.  
In an associated cover letter, the RO notified the veteran, 
in effect, that his prior requests for extension of time had 
been denied.  The RO specifically explained to the veteran 
that, in order to complete his appeal, he needed to submit a 
formal appeal, or request for an extension of time for the 
filing of a formal appeal, within 60 days.  The RO further 
informed the veteran that if it did not hear from him within 
that period, his case would be closed.

The Board is persuaded that the veteran's requests for 
extension of time did not operate to extend the time for 
filing a substantive appeal beyond Tuesday, November 14, 
1995.  His requests for extension were premature, inasmuch as 
they predated the issuance of the SOC.  No SOC having been 
issued, and the date for expiration of the ordinary 60-day 
period having not yet been established, it cannot properly be 
said that there was "good cause" for the requests at the 
time they were filed.  See 38 C.F.R. § 20.303 (1998).  The 
requests were subsequently denied by the RO, moreover, as 
noted above, and no further statements, communication, or 
other submissions were thereafter received by VA until 
Wednesday, November 15, 1995, one day after the expiration of 
the applicable filing period.

In concluding that the veteran's substantive appeal was not 
timely filed, the Board has not overlooked the fact that on 
November 17, 1995, the RO received the original of the 
veteran's November 15, 1995, substantive appeal by mail, and 
that the postmark is not of record.  Although a literal 
application of the provisions of 38 C.F.R. § 20.305(a) would 
require VA to presume that the substantive appeal was 
postmarked five days prior to its receipt by VA, it is clear 
from the document's face that it was not executed until 
November 15, 1995.  Because a literal application of the 
five-day postmark rule would result in the absurd conclusion 
that the veteran's substantive appeal was mailed, and 
postmarked, prior to the date of the document's execution, 
the Board concludes that the regulation was not intended to 
be applied under the circumstances here presented.  Cf. 
VAOPGCPREC 80-90 (July 18, 1990) (citing authority for the 
proposition that the words of a statute are not always to be 
given their literal meaning, and that where a literal 
construction "leads to an unreasonable result plainly at 
variance with the policy of the legislation as a whole, we 
must examine the matter further.").  As for the copy of the 
veteran's substantive appeal received at the RO on November 
15, 1995, by facsimile transmission, the Board likewise finds 
that the provisions of section 20.305(a) are not for 
application.  This is so because application of the five-day 
postmark rule would, as noted above, result in an absurdity, 
and because section 20.305(a) is intended to apply to 
documents received by mail, and not to documents received via 
electronic transmission.

For the foregoing reasons, the Board finds that a timely 
substantive appeal was not received with respect to the RO's 
decision of September 15, 1994.  The present appeal must 
therefore be denied.  The veteran is barred by law from 
appealing the RO's September 15, 1994, decision.  Roy, supra.  


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

